Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-24 are pending.

	In light of the Terminal Disclaimer of 05-07-2021 the double patenting rejection has been withdrawn.
Allowable Subject matter

Claims 1-24 are allowed.
	The following is an examiner’s statement of reasons for allowance: 
	The prior art Leblond et al. (US Publication No. 2016/0234186) of record discloses, Cloud-Authenticated Site Resource Management ("CASRM") devices  transforms resource-use, weather, and user settings inputs into resource management schedule and control outputs. The CASRM achieves data transformation via using a building automation management device, to receive, at a virtual cloud network controller, a data packet from a source building resource control device and to access a virtual routing table corresponding to a local virtual network associated with a control entity. The building automation management device may also determine a destination building resource control device based on the virtual routing table and at least one destination address in the data packet, and may send the data packet to the destination building resource control device. 
	The prior art Sriraghavan et al. (US Publication No. 2011/01544444) of record discloses, a method and system for authenticating using user actions in which a prompt is initiated on a display for an input to authenticate a user. The input is received as a sequence of user actions on the display. A predetermined sequence associated with the user is retrieved. The received 
	The prior art Saran et al. (US Publication No. 2009/0177882) of record discloses, an authentication token  for a communication network comprising a microprocessor, a memory, a stored secret key (Ki) and a set of instructions for controlling the microprocessor into performing an authentication calculation on the basis of a received random (RAND) and on the basis of the stored secret key, characterized in that it includes a memory location dedicated for storing a counter value and it includes instructions for making the counter value evolve each time the authentication calculation is performed. 
	The prior art Tommono et al. (US Publication No. 2019/0041818) of record discloses, a communication system includes a first device including a first memory for storing first data, and a processor configured to generate second data according to the first data and store the second data in a second memory; a second device including a processor configured to transmit the second data, stored in the second memory to a first server; and a control device including a processor configured to exclusively turn on the first device and the second device. 
	The prior art Britt et al. (US Publication No. 2016/0149767) of record discloses, a platform, apparatus and method for Internet of Things Implementations. For example, one embodiment of an apparatus comprises: a communication interface for coupling a microcontroller to a network; a plurality of input elements communicatively coupled to the microcontroller to detect user input; a selection card comprising a plurality of user-selectable items displayed thereon, wherein each of the input elements are associated with at least one of the user-selectable items displayed on the card when the selection card is inserted in the slot; and wherein upon selection of a particular input element corresponding to a particular item, the 
However, prior arts taken singly or in combination, fail to anticipate or render the following limitation: the controller comprising a user interface with at least one switch that is mounted to the controller, the at least one switch including an actuatable control, the at least one switch configured to be manually placed in a plurality of positions by applying a mechanical force to the actuatable control, the controller unable to display the prompts to the user from the web server, the at least one computer processor configured to execute the instructions to cause the at least one computer processor to: randomly select a position of the plurality of positions of the at least one switch; cause the web-enabled device to display a prompt to position the at least one switch to the randomly selected position;  receive an indication from the controller of the position of the at least one switch (as claimed in claims 1, 13 and 14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/Primary Examiner, Art Unit 2437